 
    EXHIBIT 10.1

 
AMENDED AND RESTATED CREDIT AGREEMENT


THIS AMENDED AND RESTATED CREDIT AGREEMENT (this "Agreement") is entered into as
of December 28, 2006, by and among LEONARD’S METAL, INC., a Missouri corporation
(“Leonard’s Metal”), LMI FINISHING, INC., an Oklahoma corporation (“LMI
Finishing”), TEMPCO ENGINEERING, INC., a Missouri corporation (“Tempco”),
VERSAFORM CORP., a California corporation (“Versaform”), PRECISE MACHINE
PARTNERS, LLP, a Texas limited liability partnership (“Precise Machine”), and
LMI-TCA, INC., a Delaware corporation (“LMI-TCA”; Leonard’s Metal, LMI
Finishing, Tempco, Versaform, Precise Machine and LMI-TCA are hereinafter
collectively referred to as the “Borrower”; all references to Borrower in this
Agreement shall mean each and all of them jointly and severally), and WELLS
FARGO BANK, NATIONAL ASSOCIATION ("Bank").


RECITALS


Borrower and Bank are parties to a Credit and Security Agreement dated as of
November 29, 2004 (as amended, modified and supplemented, the “Existing Credit
Agreement”) pursuant to which Bank, through its Wells Fargo Business Credit
operating division, has provided certain credit facilities to Borrower in the
form of a $23,250,000 revolving credit facility and two term loans in the
original principal amounts of $4,720,000 and $3,645,000.


Borrower has requested certain modifications to the credit facilities,
including, among other things, provision of a single revolving credit facility
in an amount up to $40,000,000 to refinance the existing loans.


Bank has agreed to make the requested credit facility available to Borrower on
the terms and conditions hereinafter set forth.


This Agreement is given in amendment to, restatement of and substitution for the
Existing Credit Agreement;


NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Bank and Borrower hereby agree as follows:


ARTICLE I
CREDIT TERMS


SECTION 1.1. REVOLVING LINE OF CREDIT.


(a) Revolving Line of Credit. Subject to the terms and conditions of this
Agreement, Bank hereby agrees to make advances to Borrower from time to time up
to and including March 31, 2012, not to exceed at any time the aggregate
principal amount of Forty Million Dollars ($40,000,000.00) ("Line of Credit"),
the proceeds of which shall be used to refinance Borrower’s existing
indebtedness with Bank, for general working capital purposes and general
corporate needs and to finance Permitted Acquisitions. Borrower's obligation to
repay advances under the Line of Credit shall be evidenced by a promissory note
dated as of December 28, 2006 ("Line of Credit Note"), all terms of which are
incorporated herein by this reference.


(b) Limitation on Borrowings; Minimum Amount. Outstanding borrowings under the
Line of Credit shall not at any time exceed an aggregate of Forty Million
Dollars ($40,000,000.00). Each advance under the Line of Credit, other than the
initial advance, will be at least $500,000.00 and a multiple of $100,000.



--------------------------------------------------------------------------------


(c) Letter of Credit Subfeature. As a subfeature under the Line of Credit, Bank
agrees from time to time during the term thereof to issue or cause an affiliate
to issue standby letters of credit for the account of Borrower (each, a "Letter
of Credit" and collectively, "Letters of Credit"); provided however, that the
aggregate undrawn amount of all outstanding Letters of Credit shall not at any
time exceed Five Million Dollars ($5,000,000.00). The form and substance of each
Letter of Credit shall be subject to approval by Bank, in its sole discretion.
Each Letter of Credit shall be issued for a term not to exceed three hundred
sixty-five (365) days, as designated by Borrower; provided however, that a
Letter of Credit may provide that it is automatically renewable for successive
periods unless notice of non-renewal is given by Bank at some time prior to the
then current expiration date. The undrawn amount of all Letters of Credit shall
be reserved under the Line of Credit and shall not be available for borrowings
thereunder. Each Letter of Credit shall be subject to the additional terms and
conditions of the Letter of Credit agreements, applications and any related
documents required by Bank in connection with the issuance thereof. Each drawing
paid under a Letter of Credit shall be deemed an advance under the Line of
Credit and shall be repaid by Borrower in accordance with the terms and
conditions of this Agreement applicable to such advances. If the Line of Credit
is terminated for any reason or is due to expire prior to the expiration date of
any Letter of Credit when such Letter of Credit is issued, the Borrower shall at
the time of such termination or upon issuance of such Letter of Credit pay the
Bank in immediately available funds for deposit in a special account an amount
equal to the face amount of any Letters of Credit outstanding upon termination
or to be so issued plus any anticipated fees and costs. If the Borrower fails to
promptly make any such payment in the amount required hereunder, then the Bank
may make an advance under the Line of Credit in an amount sufficient to fulfill
this obligation and deposit the proceeds to a special account. The special
account shall be an interest bearing account maintained with the Bank. Any
interest earned on amounts deposited in the special account shall be credited to
the special account. The Bank may apply amounts on deposit in the special
account at any time or from time to time to the indebtedness of Borrower to Bank
in the Bank’s sole discretion. The Borrower may not withdraw any amounts on
deposit in the special account as long as the Bank maintains a security interest
therein. The Bank agrees to transfer any balance in the special account to the
Borrower when the Bank is required to release its security interest in the
special account under applicable law.


(d) Borrowing and Repayment. Borrower may from time to time during the term of
the Line of Credit borrow, partially or wholly repay its outstanding borrowings,
and reborrow, subject to all of the limitations, terms and conditions contained
herein or in the Line of Credit Note; provided however, that the total
outstanding borrowings under the Line of Credit shall not at any time exceed the
maximum principal amount available thereunder, as set forth above.


SECTION 1.2. INTEREST/FEES.


(a)  Interest. The outstanding principal balance of the Line of Credit shall
bear interest, and the amount of each drawing paid under any Letter of Credit
shall bear interest from the date such drawing is paid to the date such amount
is fully repaid by Borrower, at the rates of interest set forth in the Line of
Credit Note.


(b) Computation and Payment. Interest shall be computed on the basis and shall
be payable at the times and place set forth in each promissory note or other
instrument or document required hereby.



--------------------------------------------------------------------------------


(c) Unused Commitment Fee. Borrower shall pay to Bank a fee equal to the rate
per annum set forth below opposite the applicable ratio of Total Funded Debt to
EBITDA (as defined in the Line of Credit Note) then in effect (computed on the
basis of a 360-day year, actual days elapsed) on the average daily unused amount
of the Line of Credit, which fee shall be calculated on a quarterly basis by
Bank and shall be due and payable by Borrower in arrears within ten (10) days
after each billing is sent by Bank (the undrawn amount of all Letters of Credit
issued pursuant to this Agreement will be deemed to be usage of the Line of
Credit for purposes of calculating the unused commitment fee):


Tier
Total Funded Debt to EBITDA
Unused Commitment Fee
1
≥2.50
.30
2
≥1.50<2.50
.25
3
≥1.00<1.50
.225
4
≥0.50<1.00
.20
5
<0.50
.175



The amount of the fee shall be determined and adjusted effective as of the first
day of the first month following the date on which each financial statement and
compliance certificate are required in accordance with the provisions of
Sections 4.3(a) or (b) and (d); provided that notwithstanding the foregoing, in
the event a financial statement and compliance certificate are not delivered
timely by the date required by Sections 4.3(a) or (b) and (d), the Unused
Commitment Fee shall be based on pricing tier 1 until such time as an
appropriate compliance certificate and financial statement are delivered,
whereupon the applicable pricing tier shall be adjusted based on the information
contained in such financial statement and compliance certificate.
Notwithstanding the foregoing, for determining the Unused Commitment Fee from
the date of this Agreement until delivery of the initial financial statement and
compliance certificate required by Section 4.3(a) or (b) and (d), Borrower shall
be entitled to the Unused Commitment Fee described at tier 5 above, after which
the Unused Commitment Fee shall be based on the Borrower’s performance as set
forth herein.


(d) Letter of Credit Fees. Borrower shall pay to Bank (i) fees upon the issuance
of each Letter of Credit determined at a per annum rate equal to the LIBOR
Margin in effect at the time of issuance pursuant to the Line of Credit Note
(computed on the basis of a 360-day year, actual days elapsed) times the face
amount thereof, and (ii) fees upon the payment or negotiation of each drawing
under any Letter of Credit and fees upon the occurrence of any other activity
with respect to any Letter of Credit (including without limitation, the
transfer, amendment or cancellation of any Letter of Credit) determined in
accordance with Bank's standard fees and charges then in effect for such
activity.


SECTION 1.3. COLLECTION OF PAYMENTS. Borrower authorizes Bank to collect all
interest and agreed-upon fees due under each credit subject hereto by charging
Borrower's deposit account number 4121068076 with Bank, or any other deposit
account maintained by Borrower with Bank, for the full amount thereof. Should
there be insufficient funds in any such deposit account to pay all such sums
when due, the full amount of such deficiency shall be immediately due and
payable by Borrower.


SECTION 1.4. COLLATERAL.


As security for all indebtedness and other obligations of Borrower to Bank,
Borrower hereby grants to Bank security interests of first priority in all
Borrower's accounts, chattel paper and electronic chattel paper, deposit
accounts, documents, equipment, general intangibles, goods, instruments,
inventory, investment property, letter-of-credit rights, letters of credit, all
sums on deposit in any collateral account, and any items in any lockbox;
together with (i) all substitutions and replacements for and products of any of
the foregoing; (ii) in the case of all goods, all accessions; (iii) all
accessories, attachments, parts, equipment and repairs now or hereafter attached
or affixed to or used in connection with any goods; (iv) all warehouse receipts,
bills of lading and other documents of title now or hereafter covering such
goods; (v) all collateral subject to the lien of any Loan Document; (vi) any
money, or other assets of the Borrower that now or hereafter come into the
possession, custody, or control of the Bank; (vii) proceeds of any and all of
the foregoing; (viii) books and records of the Borrower, including all mail or
electronic mail addressed to the Borrower; and (ix) all of the foregoing,
whether now owned or existing or hereafter acquired or arising or in which the
Borrower now has or hereafter acquires any rights.



--------------------------------------------------------------------------------


 
All of the foregoing shall be evidenced by and subject to the terms of such
security agreements, financing statements, deeds or mortgages, and other
documents as Bank shall reasonably require, all in form and substance
satisfactory to Bank. Borrower shall pay to Bank immediately upon demand the
full amount of all charges, costs and expenses (to include fees paid to third
parties and all allocated costs of Bank personnel), expended or incurred by Bank
in connection with any of the foregoing security, including without limitation,
filing and recording fees and costs of appraisals, audits and title insurance.


SECTION 1.5. GUARANTIES. The payment and performance of all indebtedness and
other obligations of Borrower to Bank shall be guaranteed jointly and severally
by LMI Aerospace, Inc. (“Parent”) and Precise Machine Company (“PMC”), as
evidenced by and subject to the terms of guaranties in form and substance
satisfactory to Bank. The guaranties shall be secured by, in the case of Parent,
a pledge of 100% of the capital stock of Borrower, and, in the case of both
Parent and PMC, by first priority security interests, subject to Permitted
Encumbrances, in all assets, other than real estate, now owned or hereafter
acquired by such entities.


ARTICLE II
REPRESENTATIONS AND WARRANTIES


Borrower makes the following representations and warranties to Bank, which
representations and warranties shall survive the execution of this Agreement and
shall continue in full force and effect until the full and final payment, and
satisfaction and discharge, of all obligations of Borrower to Bank subject to
this Agreement.


SECTION 2.1. LEGAL STATUS. Each Borrower, other than Precise Machine, is a
corporation, and Precise Machine is a limited liability partnership, in each
case, duly organized and existing and in good standing under the laws of the
state of its organization, and is qualified or licensed to do business (and is
in good standing as a foreign corporation or entity, if applicable) in all
jurisdictions in which such qualification or licensing is required or in which
the failure to so qualify or to be so licensed could have a material adverse
effect on such Borrower.


SECTION 2.2. AUTHORIZATION AND VALIDITY. This Agreement and each promissory
note, contract, instrument and other document required hereby or at any time
hereafter delivered to Bank in connection herewith (collectively, the "Loan
Documents") have been duly authorized, and upon their execution and delivery in
accordance with the provisions hereof will constitute legal, valid and binding
agreements and obligations of Borrower or the party which executes the same,
enforceable in accordance with their respective terms.


SECTION 2.3. NO VIOLATION. The execution, delivery and performance by Borrower
of each of the Loan Documents do not violate any provision of any law or
regulation, or contravene any provision of its organizational documents or
result in any breach of or default under any contract, obligation, indenture or
other instrument to which Borrower is a party or by which Borrower may be bound.


SECTION 2.4. LITIGATION. Except as disclosed on Schedule 2.4 hereto, there are
no pending, or to the best of Borrower's knowledge threatened, actions, claims,
investigations, suits or proceedings by or before any governmental authority,
arbitrator, court or administrative agency which could have a material adverse
effect on the financial condition or operation of Borrower other than those
disclosed by Borrower to Bank in writing prior to the date hereof.


SECTION 2.5. CORRECTNESS OF FINANCIAL STATEMENT. The annual financial statement
of Borrower dated December 31, 2005, and all interim financial statements
delivered to Bank since said date, true copies of which have been delivered by
Borrower to Bank prior to the date hereof, (a) present fairly the financial
condition of Borrower in all material respects, (b) disclose all material
liabilities of Borrower that are required to be reflected or reserved against
under generally accepted accounting principles, whether liquidated or
unliquidated, fixed or contingent, and (c) have been prepared in accordance with
generally accepted accounting principles consistently applied. Except as
disclosed on Schedule 2.5 attached hereto, since the dates of such financial
statements there has been no material adverse change in the financial condition
of Borrower, nor has Borrower mortgaged, pledged, granted a security interest in
or otherwise encumbered any of its assets or properties except in favor of Bank
or as otherwise permitted by Bank in writing.



--------------------------------------------------------------------------------


 
    SECTION 2.6. INCOME TAX RETURNS. Borrower has no knowledge of any pending
assessments or adjustments of its income tax payable with respect to any year
which involve a claimed deficiency in excess of $100,000.


SECTION 2.7. NO SUBORDINATION. There is no agreement, indenture, contract or
instrument to which Borrower is a party or by which Borrower may be bound that
requires the subordination in right of payment of any of Borrower's obligations
subject to this Agreement to any other obligation of Borrower.


SECTION 2.8. PERMITS, FRANCHISES. Borrower possesses, and will hereafter
possess, all permits, consents, approvals, franchises and licenses required and
rights to all trademarks, trade names, patents, and fictitious names, if any,
necessary to enable it to conduct the business in which it is now engaged in
compliance with applicable law.


SECTION 2.9. ERISA. Except as disclosed on Schedule 2.9 hereto, Borrower is in
compliance in all material respects with all applicable provisions of the
Employee Retirement Income Security Act of 1974, as amended or recodified from
time to time ("ERISA"); Borrower has not violated any provision of any defined
employee pension benefit plan (as defined in ERISA) maintained or contributed to
by Borrower (each, a "Plan"); no Reportable Event as defined in ERISA has
occurred and is continuing with respect to any Plan initiated by Borrower;
Borrower has met its minimum funding requirements under ERISA with respect to
each Plan; and each Plan will be able to fulfill its benefit obligations as they
come due in accordance with the Plan documents and under generally accepted
accounting principles.


SECTION 2.10. OTHER OBLIGATIONS. Borrower is not in default on any material
obligation for borrowed money, any material purchase money obligation or any
other material lease, commitment, contract, instrument or obligation.


SECTION 2.11. ENVIRONMENTAL MATTERS. Except as disclosed on Schedule 2.11
hereto, Borrower is in compliance in all material respects with all applicable
federal or state environmental, hazardous waste, health and safety statutes, and
any rules or regulations adopted pursuant thereto, which govern or affect any of
Borrower's operations and/or properties, including without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
the Superfund Amendments and Reauthorization Act of 1986, the Federal Resource
Conservation and Recovery Act of 1976, and the Federal Toxic Substances Control
Act, as any of the same may be amended, modified or supplemented from time to
time. None of the operations of Borrower is the subject of any federal or state
investigation evaluating whether any remedial action involving a material
expenditure is needed to respond to a release of any toxic or hazardous waste or
substance into the environment. Borrower has no material contingent liability in
connection with any release of any toxic or hazardous waste or substance into
the environment.



--------------------------------------------------------------------------------


 
ARTICLE III
CONDITIONS


SECTION 3.1. CONDITIONS OF INITIAL EXTENSION OF CREDIT. The obligation of Bank
to extend any credit contemplated by this Agreement is subject to the
fulfillment to Bank's satisfaction of all of the following conditions:


(a) Approval of Bank Counsel. All legal matters incidental to the extension of
credit by Bank shall be satisfactory to Bank's counsel.


(b) Documentation. Bank shall have received, in form and substance satisfactory
to Bank, each of the following, duly executed:


      (i)
This Agreement and each instrument or document required hereby;
      (ii)
The Line of Credit Note;
                      (iii)
The Continuing Guaranty of Parent and PMC;
                      (iv)
Such security and pledge agreements from Borrower and guarantors as Bank shall
require to evidence the security interests in the collateral;
                      (v)
Such UCC financing statements or amendments thereto as shall be necessary to
perfect the security interests in the collateral;
                      (vi)
Delivery of any and all stock certificates or other certificated securities
evidencing the ownership or equity interests of Parent in the Borrower;
                      (vii)
Certified copies of the organizational documents of Borrower, Parent and PMC,
together with borrowing resolutions and incumbency certificates in form and
substance acceptable to Bank; and
                      (viii)
Such other documents as Bank may require under any other Section of this
Agreement.

 
(c) Financial Condition. There shall have been no material adverse change, as
determined by Bank, in the financial condition or business of Borrower or any
guarantor hereunder, nor any material decline, as determined by Bank, in the
market value of any collateral required hereunder or a substantial or material
portion of the assets of Borrower or any such guarantor.


(d) Insurance. Borrower shall have delivered to Bank evidence of insurance
coverage on all Borrower's property, in form, substance, amounts, covering risks
and issued by companies satisfactory to Bank, and where required by Bank, with
loss payable endorsements in favor of Bank.


SECTION 3.2. CONDITIONS OF EACH EXTENSION OF CREDIT. The obligation of Bank to
make each extension of credit requested by Borrower hereunder shall be subject
to the fulfillment to Bank's satisfaction of each of the following conditions:


(a) Compliance. The representations and warranties contained herein and in each
of the other Loan Documents shall be true on and as of the date of the signing
of this Agreement and on the date of each extension of credit by Bank pursuant
hereto, with the same effect as though such representations and warranties had
been made on and as of each such date, and on each such date, no Event of
Default as defined herein, and no condition, event or act which with the giving
of notice or the passage of time or both would constitute such an Event of
Default, shall have occurred and be continuing or shall exist; and


(b) Documentation. Bank shall have received all additional documents which may
be required in connection with such extension of credit.
 

 

--------------------------------------------------------------------------------


ARTICLE IV
AFFIRMATIVE COVENANTS


Borrower covenants that so long as Bank remains committed to extend credit to
Borrower pursuant hereto, or any liabilities (whether direct or contingent,
liquidated or unliquidated) of Borrower to Bank under any of the Loan Documents
remain outstanding, and until payment in full of all obligations of Borrower
subject hereto, Borrower shall, unless Bank otherwise consents in writing:


SECTION 4.1. PUNCTUAL PAYMENTS. Punctually pay all principal, interest, fees or
other liabilities due under any of the Loan Documents at the times and place and
in the manner specified therein, and immediately upon demand by Bank, the amount
by which the outstanding principal balance of any credit subject hereto at any
time exceeds any limitation on borrowings applicable thereto.


SECTION 4.2. ACCOUNTING RECORDS. Maintain adequate books and records in
accordance with generally accepted accounting principles consistently applied,
and permit any representative of Bank, at any reasonable time, to inspect, audit
and examine such books and records, to make copies of the same, and to inspect
the properties of Borrower. Absent the occurrence of an Event of Default which
is continuing, any such inspection, audit or examination shall be at Bank’s
expense.


SECTION 4.3. FINANCIAL STATEMENTS. Provide to Bank all of the following, in form
and detail satisfactory to Bank:


(a) not later than ninety (90) days after and as of the end of each fiscal year,
consolidated and consolidating financial statements of Parent, prepared by a
recognized independent accounting firm and accompanied by an unqualified opinion
from such accounting firm, to include income statements, balance sheets and
statements of cash flows for such fiscal year;


(b) not later than forty-five (45) days after and as of the end of each fiscal
quarter, internally prepared consolidated and consolidating financial statements
of Parent, to include income statement, balance sheet and statement of cash
flows for such fiscal quarter and for the fiscal year-to-date period then ended;


(c) not later than thirty (30) days prior to the start of each fiscal year,
financial projections for such fiscal year, to include balance sheets and income
statements prepared on a quarterly basis;



--------------------------------------------------------------------------------


 
(d) contemporaneously with each annual and quarterly financial statement
required hereby, a certificate of a senior financial officer of Parent that said
financial statements present fairly the financial condition of Borrower in all
material respects and that there exists no Event of Default nor any condition,
act or event which with the giving of notice or the passage of time or both
would constitute an Event of Default, together with calculations confirming
Borrower’s compliance with all financial covenants;


(e) promptly after the sending or filing thereof, copies of all regular and
periodic financial reports or other materials filed by Parent or any affiliated
entity with the Securities and Exchange Commission or any national securities
exchange; and


(f)  from time to time such other information as Bank may reasonably request.


SECTION 4.4. COMPLIANCE. Preserve and maintain all licenses, permits,
governmental approvals, rights, privileges and franchises necessary for the
conduct of its business; and comply with the provisions of all documents
pursuant to which Borrower is organized and/or which govern Borrower's continued
existence and with the requirements of all laws, rules, regulations and orders
of any governmental authority applicable to Borrower and/or its business.


SECTION 4.5. INSURANCE. Maintain and keep in force, for each business in which
Borrower is engaged, insurance of the types and in amounts customarily carried
in similar lines of business, including but not limited to fire, extended
coverage, public liability, flood, property damage and workers' compensation,
with all such insurance carried with companies and in amounts satisfactory to
Bank, and deliver to Bank from time to time at Bank's request schedules setting
forth all insurance then in effect.


SECTION 4.6. FACILITIES. Keep all properties useful or necessary to Borrower's
business in good repair and condition, and from time to time make necessary
repairs, renewals and replacements thereto so that such properties shall be
fully and efficiently preserved and maintained.


SECTION 4.7. TAXES AND OTHER LIABILITIES. Pay and discharge when due any and all
indebtedness, obligations, assessments and taxes, both real or personal,
including without limitation federal and state income taxes and state and local
property taxes and assessments, except such of the foregoing (a) as Borrower may
in good faith contest or as to which a bona fide dispute may arise, and (b) for
which Borrower has made provision, to Bank's satisfaction, for eventual payment
thereof in the event Borrower is obligated to make such payment.


SECTION 4.8. LITIGATION. Promptly give notice in writing to Bank of any
litigation pending or threatened against Borrower with a claim in excess of
$500,000.00.


SECTION 4.9. FINANCIAL CONDITION. Maintain Borrower's financial condition,
determined on a consolidated basis for Borrower and Parent, as follows using
generally accepted accounting principles consistently applied and used
consistently with prior practices (except to the extent modified by the
definitions herein):


(a) Current Ratio not less than 2.0 to 1.0 at each fiscal quarter end, with
"Current Ratio" defined as total current assets divided by the sum of (i) total
current liabilities plus (ii) 50% of the principal balance outstanding under the
Line of Credit at such quarter end;


(b) Net Worth at each fiscal quarter end not less than the sum of (i)
$67,000.00, plus (ii) 50% of cumulative quarterly net income (with no deduction
for quarterly net losses) realized since the date of this Agreement, plus (iii)
100% of the net cash proceeds from the issuance of equity securities subsequent
to the date of this Agreement, with "Net Worth" defined as total stockholders'
equity;


(c) Net income after taxes not less than $1.00 on an annual basis, determined as
of each fiscal year end; and


(d) Fixed Charge Coverage Ratio not less than 1.20 to 1.0 as of each fiscal
quarter end, determined on a rolling 4-quarter basis, with “Fixed Charge
Coverage Ratio” defined as earnings for such period before deductions for
interest expense, taxes, depreciation and amortization expense, divided by the
aggregate of interest expense, income tax expense, scheduled amortization of
long-term debt, maintenance capital expenditures and dividends for such period
(“maintenance capital expenditures” shall mean investments required in property,
plant and equipment in the ordinary course of business to maintain Borrower’s
operations). For purposes of determining Borrower’s pro forma compliance with
this covenant in connection with any Permitted Acquisition under Section 5.3,
and for purposes of calculating Borrower’s compliance with this covenant
subsequent to any acquisition, (i) income statement items attributable to the
person or entity acquired shall, to the extent not otherwise included in such
income statement items for Parent, be included to the extent relating to any
period applicable in such calculation, and (ii) to the extent that Parent or
Borrower incurs indebtedness in connection with such acquisition, such
indebtedness shall be deemed to have been incurred as of the first day of the
applicable period for purposes of determining interest expense for such period.



--------------------------------------------------------------------------------


 
SECTION 4.10. NOTICE TO BANK. Promptly (but in no event more than five (5) days
after the occurrence of each such event or matter) give written notice to Bank
in reasonable detail of: (a) the occurrence of any Event of Default, or any
condition, event or act which with the giving of notice or the passage of time
or both would constitute an Event of Default; (b) any change in the name or the
organizational structure of Borrower; (c) the occurrence and nature of any
Reportable Event or Prohibited Transaction, each as defined in ERISA, or any
funding deficiency with respect to any Plan; or (d) any termination or
cancellation of any insurance policy which Borrower is required to maintain, or
any uninsured or partially uninsured loss through liability or property damage,
or through fire, theft or any other cause affecting Borrower's property in
excess of an aggregate of $500,000.00.


SECTION 4.11. DEPOSITORY ACCOUNTS. Maintain its principal depository accounts
with Bank.


ARTICLE V
NEGATIVE COVENANTS


Borrower further covenants that so long as Bank remains committed to extend
credit to Borrower pursuant hereto, or any liabilities (whether direct or
contingent, liquidated or unliquidated) of Borrower to Bank under any of the
Loan Documents remain outstanding, and until payment in full of all obligations
of Borrower subject hereto, Borrower will not, and will not permit Parent to,
without Bank's prior written consent:


SECTION 5.1. USE OF FUNDS. Use any of the proceeds of any credit extended
hereunder except for the purposes stated in Article I hereof.


SECTION 5.2. OTHER INDEBTEDNESS. Create, incur, assume or permit to exist any
indebtedness or liabilities resulting from borrowings, loans or advances,
whether secured or unsecured, matured or unmatured, liquidated or unliquidated,
joint or several, except the following permitted indebtedness (“Permitted
Indebtedness”):


(a) the liabilities of Borrower to Bank;


(b) any other liabilities of Borrower and Parent existing as of the date hereof
and disclosed on Schedule 5.2 to this Agreement;


(c) indebtedness owed to trade creditors incurred in the ordinary course of
business, to the extent that such indebtedness is not overdue past the original
due date by more than 90 days or such other terms as may be agreed upon between
Borrower and its trade creditors; and


(d) indebtedness arising after the date of this Agreement from capital leases or
from purchase money indebtedness provided that (i) Borrower shall maintain
compliance with the financial covenants set forth in Section 4.9 and (ii) the
aggregate outstanding amount attributable to such capital leases and purchase
money indebtedness shall not exceed $14,000,000.00 at any given time.
 

 

--------------------------------------------------------------------------------


SECTION 5.3. MERGER, CONSOLIDATION, TRANSFER OF ASSETS. Merge into or
consolidate with any other entity; make any substantial change in the nature of
Borrower's business as conducted as of the date hereof; acquire the stock of or
all or substantially all of the assets of any other entity except for Permitted
Acquisitions and such other acquisitions as to which Bank shall grant its prior
consent in writing (which consent shall not be unreasonably withheld); nor sell,
lease, transfer or otherwise dispose of all or a substantial or material portion
of Borrower's assets except in the ordinary course of its business or as
disclosed on Schedule 2.5. “Permitted Acquisition” means any acquisition by
Borrower or Parent of the stock or substantially all of the assets of any other
person provided that:


(a) Borrower demonstrates pro forma compliance with all terms and conditions of
this Agreement after giving effect to such acquisition;


(b) there shall exist no Event of Default before or after giving effect to such
acquisition;


(c) the acquired entity and/or the assets acquired shall be owned directly by
Parent or a Borrower or shall become a wholly-owned subsidiary (direct or
indirect) of Parent or a Borrower and, at Bank’s election, shall execute a
guaranty or a joinder to this Agreement and any documents securing Borrower’s
obligations to Bank, in form and substance acceptable to Bank;


(d) the purchase consideration for the acquisition, when combined with the
purchase consideration of all other acquisitions in any fiscal year, shall not
exceed $20,000,000.00; and


(e) at least 15 days prior to the scheduled closing of the acquisition, Borrower
shall furnish Bank with such financial statements and other information relating
to the entity to be acquired as Bank shall reasonably request.


SECTION 5.4. GUARANTIES. Guarantee or become liable in any way as surety,
endorser (other than as endorser of negotiable instruments for deposit or
collection in the ordinary course of business), accommodation endorser or
otherwise for, nor pledge or hypothecate any assets of Borrower as security for,
any liabilities or obligations of any other person or entity, except any of the
foregoing in favor of Bank.


SECTION 5.5. LOANS, ADVANCES, INVESTMENTS. Make any loans or advances to or
investments in any person or entity, except any of the foregoing which, in the
aggregate, do not exceed $1,000,000.00 outstanding at any given time.


SECTION 5.6. DIVIDENDS, DISTRIBUTIONS. Declare or pay any dividend or
distribution either in cash, stock or any other property on Parent’s stock or
any other equity interest in Parent now or hereafter outstanding, nor redeem,
retire, repurchase or otherwise acquire any shares of any class of Parent’s
stock or any other equity interest in Parent now or hereafter outstanding;
provided, however, that Parent may make a dividend or distribution (hereafter, a
“Distribution”) which is otherwise prohibited herein if such Distribution will
not result in any default under any of the financial covenants set forth in
Section 4.9 of this Agreement.


SECTION 5.7. PLEDGE OF ASSETS. Mortgage, pledge, grant or permit to exist a
security interest in, or lien upon, all or any portion of Borrower's assets now
owned or hereafter acquired, except the following (each a “Permitted Lien”):


(a) the existing security interests disclosed on Schedule 5.7 to this Agreement;


(b) any security interest or lien in favor of Bank;


(c) liens for taxes, assessments or governmental charges which are not
delinquent or which are being diligently contested in good faith and by
appropriate proceedings and for which adequate book reserves in accordance with
generally accepted accounting principles are maintained;


(d) liens arising out of deposits in connection with workers’ compensation
insurance, unemployment insurance, old age pensions, or other social security or
retirement benefits legislation;


(e) deposits or pledges to secure bids, tenders, contracts, leases, statutory
obligations, surety and appeal bonds, and other obligations of like nature
arising in the ordinary course of business;


(f) liens imposed by any law, such as mechanics’, worker’s, materalmen’s,
landlords’, carriers’, or other like security interests arising in the ordinary
course of business which secure payment of obligations which are not past due or
which are being diligently contested in good faith by appropriate proceedings
and for which adequate reserves in accordance with generally accepted accounting
principles are maintained; and


(g) purchase money security interests securing purchase money indebtedness of
Borrower to the extent permitted in Section 5.2(d).
 

--------------------------------------------------------------------------------


 
ARTICLE VI
EVENTS OF DEFAULT


SECTION 6.1. The occurrence of any of the following shall constitute an "Event
of Default" under this Agreement:


(a) Borrower shall fail to pay when due any principal or interest payable under
any of the Loan Documents;


(b) Borrower shall fail to pay any agreed-upon fees or other amounts payable
under any of the Loan Documents within ten (10) days of the date when due;


(c) Any financial statement or certificate furnished to Bank in connection with,
or any representation or warranty made by Borrower or any other party under this
Agreement or any other Loan Document shall prove to be incorrect, false or
misleading in any material respect when furnished or made;


(d) Any default in the performance of or compliance with any obligation,
agreement or other provision contained herein or in any other Loan Document
(other than those referred to in subsections (a) or (b) above), and with respect
to any such default which by its nature can be cured, such default shall
continue for a period of twenty (20) days from its occurrence;


(e) Any default in the payment or performance of any obligation, or any defined
event of default, under the terms of any contract or instrument (other than any
of the Loan Documents) pursuant to which Borrower, any guarantor hereunder or
any general partner or joint venturer in Borrower if a partnership or joint
venture (with each such guarantor, general partner and/or joint venturer
referred to herein as a "Third Party Obligor") has incurred any debt or other
liability to any person or entity, including Bank;


(f) The filing of a notice of judgment lien against Borrower or any Third Party
Obligor, or the recording of any abstract of judgment against Borrower or any
Third Party Obligor in any county in which Borrower or such Third Party Obligor
has an interest in real property, or the entry of a judgment against Borrower or
any Third Party Obligor, which in any instance of the foregoing, involves an
order for the payment of money in excess of $750,000 and which remains
unsatisfied and in effect for a period of 30 consecutive days without a stay of
execution; or the service of a notice of levy and/or a writ of attachment or
execution, or other like process, against the assets of Borrower or any Third
Party Obligor.


(g) Borrower or any Third Party Obligor shall become insolvent, or shall suffer
or consent to or apply for the appointment of a receiver, trustee, custodian or
liquidator of itself or any of its property, or shall generally fail to pay its
debts as they become due, or shall make a general assignment for the benefit of
creditors; Borrower or any Third Party Obligor shall file a voluntary petition
in bankruptcy, or seeking reorganization, in order to effect a plan or other
arrangement with creditors or any other relief under the Bankruptcy Reform Act,
Title 11 of the United States Code, as amended or recodified from time to time
("Bankruptcy Code"), or under any state or federal law granting relief to
debtors, whether now or hereafter in effect; or any involuntary petition or
proceeding pursuant to the Bankruptcy Code or any other applicable state or
federal law relating to bankruptcy, reorganization or other relief for debtors
is filed or commenced against Borrower or any Third Party Obligor and such
proceeding or petition shall continue undismissed for sixty (60) consecutive
days, or Borrower or any Third Party Obligor shall file an answer admitting the
jurisdiction of the court and the material allegations of any involuntary
petition; or Borrower or any Third Party Obligor shall be adjudicated a
bankrupt, or an order for relief shall be entered against Borrower or any Third
Party Obligor by any court of competent jurisdiction under the Bankruptcy Code
or any other applicable state or federal law relating to bankruptcy,
reorganization or other relief for debtors and any order or decree approving or
ordering any of the foregoing shall continue unstayed and in effect for sixty
(60) consecutive days;
 

 

--------------------------------------------------------------------------------


 
(h) The dissolution or liquidation of Borrower or any Third Party Obligor if a
corporation, partnership, joint venture or other type of entity; or Borrower or
any such Third Party Obligor, or any of its directors, stockholders or members,
shall take action seeking to effect the dissolution or liquidation of Borrower
or such Third Party Obligor; or


(i) A Change of Control shall occur, with “Change of Control” meaning the
occurrence of any of the following events:
 
(A) any Borrower ceases to be wholly-owned by Parent;


(B) any person, entity or “group” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934; a “Person”) who is not an owner on
the date of this Agreement is or becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
Person will be deemed to have “beneficial ownership” of all securities that such
Person has the right to acquire, whether such right is exercisable immediately
or only after the passage of time), directly or indirectly, of more than forty
percent (40%) of the voting power of all classes of owners of the Parent;


(C) during any consecutive two-year period, individuals who at the beginning of
such period constituted the board of directors of the Parent (together with any
new directors whose election to such board of directors, or whose nomination for
election by the owners of the Parent, was approved by a vote of two thirds of
the directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the board of
directors of the Parent then in office; or


(D) Ronald S. Saks shall cease to actively manage the Borrower’s day-to-day
business activities and a successor reasonably acceptable to the Bank shall not
have been appointed within 120 days thereafter.


SECTION 6.2. REMEDIES. Upon the occurrence of any Event of Default: (a) all
indebtedness of Borrower under each of the Loan Documents, any term thereof to
the contrary notwithstanding, shall at Bank's option and without notice become
immediately due and payable without presentment, demand, protest or notice of
dishonor, all of which are hereby expressly waived by Borrower; (b) the
obligation, if any, of Bank to extend any further credit under any of the Loan
Documents shall immediately cease and terminate; and (c) Bank shall have all
rights, powers and remedies available under each of the Loan Documents, or
accorded by law, including without limitation the right to resort to any or all
security for any credit subject hereto and to exercise any or all of the rights
of a beneficiary or secured party pursuant to applicable law. All rights, powers
and remedies of Bank may be exercised at any time by Bank and from time to time
after the occurrence of an Event of Default, are cumulative and not exclusive,
and shall be in addition to any other rights, powers or remedies provided by law
or equity.


ARTICLE VII
MISCELLANEOUS


SECTION 7.1.  NO WAIVER. No delay, failure or discontinuance of Bank in
exercising any right, power or remedy under any of the Loan Documents shall
affect or operate as a waiver of such right, power or remedy; nor shall any
single or partial exercise of any such right, power or remedy preclude, waive or
otherwise affect any other or further exercise thereof or the exercise of any
other right, power or remedy. Any waiver, permit, consent or approval of any
kind by Bank of any breach of or default under any of the Loan Documents must be
in writing and shall be effective only to the extent set forth in such writing.
 
 

--------------------------------------------------------------------------------


 
SECTION 7.2. NOTICES. All notices, requests and demands which any party is
required or may desire to give to any other party under any provision of this
Agreement must be in writing delivered to each party at the following address:


BORROWER:       c/o LMI Aerospace, Inc.
        3600 Mueller Road
        St. Charles, MO 63301
        Attention: Chief Financial Officer


BANK:                   WELLS FARGO BANK, NATIONAL ASSOCIATION
        101 S. Hanley Road
        Suite 1400
        Clayton, MO 63105


or to such other address as any party may designate by written notice to all
other parties. Each such notice, request and demand shall be deemed given or
made as follows: (a) if sent by hand delivery, upon delivery; (b) if sent by
mail, upon the earlier of the date of receipt or three (3) days after deposit in
the U.S. mail, first class and postage prepaid; and (c) if sent by telecopy,
upon receipt.


SECTION 7.3. COSTS, EXPENSES AND ATTORNEYS' FEES. Borrower shall pay to Bank
immediately upon demand the full amount of all payments, advances, charges,
costs and expenses, including reasonable attorneys' fees (to include outside
counsel fees and all allocated costs of Bank's in-house counsel), expended or
incurred by Bank in connection with (a) the negotiation and preparation of this
Agreement and the other Loan Documents, Bank's continued administration hereof
and thereof, and the preparation of any amendments and waivers hereto and
thereto, (b) the enforcement of Bank's rights and/or the collection of any
amounts which become due to Bank under any of the Loan Documents, whether or not
suit is brought, and (c) the prosecution or defense of any action in any way
related to any of the Loan Documents, including without limitation, any action
for declaratory relief, whether incurred at the trial or appellate level, in an
arbitration proceeding or otherwise, and including any of the foregoing incurred
in connection with any bankruptcy proceeding (including without limitation, any
adversary proceeding, contested matter or motion brought by Bank or any other
person) relating to Borrower or any other person or entity.


SECTION 7.4. SUCCESSORS, ASSIGNMENT. This Agreement shall be binding upon and
inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties; provided however, that
Borrower may not assign or transfer its interests or rights hereunder without
Bank's prior written consent. Bank reserves the right to sell, assign, transfer,
negotiate or grant participations in all or any part of, or any interest in,
Bank's rights and benefits under each of the Loan Documents. In connection
therewith, Bank may disclose all documents and information which Bank now has or
may hereafter acquire relating to any credit subject hereto, Borrower or its
business, any guarantor hereunder or the business of such guarantor, or any
collateral required hereunder.
 
 

--------------------------------------------------------------------------------


 
SECTION 7.5. ENTIRE AGREEMENT; AMENDMENT. This Agreement and the other Loan
Documents constitute the entire agreement between Borrower and Bank with respect
to each credit subject hereto and supersede all prior negotiations,
communications, discussions and correspondence concerning the subject matter
hereof. This Agreement may be amended or modified only in writing signed by each
party hereto.


SECTION 7.6. NO THIRD PARTY BENEFICIARIES. This Agreement is made and entered
into for the sole protection and benefit of the parties hereto and their
respective permitted successors and assigns, and no other person or entity shall
be a third party beneficiary of, or have any direct or indirect cause of action-
or claim in connection with, this Agreement or any other of the Loan Documents
to which it is not a party.


SECTION 7.7. TIME. Time is of the essence of each and every provision of this
Agreement and each other of the Loan Documents.


SECTION 7.8. SEVERABILITY OF PROVISIONS. If any provision of this Agreement
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or any remaining provisions of this
Agreement.


SECTION 7.9. COUNTERPARTS. This Agreement may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original, and all of which when taken together shall constitute one and the same
Agreement.


SECTION 7.10. GOVERNING LAW. This Agreement shall be governed by and construed
in accordance with the laws of the State of Missouri.


SECTION 7.11. BORROWING AGENCY; JOINT AND SEVERAL LIABILITY.


(a) Each Borrower hereby irrevocably designates Parent, acting through its duly
authorized officers, to be its attorney and agent and in such capacity to have
the authority to borrow, sign and endorse notes, and execute and deliver all
instruments, documents, writings and further assurances now or hereafter
required hereunder, on behalf of such Borrower or Borrowers, and hereby
authorizes Bank to pay over or credit all loan proceeds and payments hereunder
in accordance with the request of Parent.
 

 

--------------------------------------------------------------------------------


 
(b) Each Borrower has determined and represents to Bank that it is in its best
interests and in pursuance of its legitimate business purposes to induce Bank to
extend credit pursuant to this Agreement. Each Borrower acknowledges and
represents that its business is related to the business of the other Borrowers,
the availability of the commitments provided herein benefits all Borrowers, and
advances and other credit extensions made hereunder will inure to the benefit of
Borrowers, individually and as a group.


(c) Each Borrower has determined and represents to Bank that it has, and after
giving effect to the transactions contemplated by this Agreement will have,
assets having a fair saleable value in excess of its debts, after giving effect
to any rights of contribution or subrogation that may be available to such
Borrower, and each Borrower has, and will have, access to adequate capital for
the conduct of its business and the ability to pay its debts as such debts
mature.


(d) Each Borrower agrees that it is jointly and severally liable to Bank for,
and each Borrower agrees to pay to Bank when due the full amount of, all
indebtedness now existing or hereafter arising to Bank under or in connection
with this Agreement and all modifications, extensions and renewals thereof,
including without limitation all advances disbursed to any Borrower under the
Line of Credit, all interest which accrues thereon and all fees, costs and
expenses chargeable to Borrowers or any of them in connection therewith.


(e) The liability of each Borrower shall be reinstated and revived and the
rights of Bank shall continue if and to the extent that for any reason any
amount at any time paid on account of any of the obligations of the Borrowers is
rescinded or must otherwise be restored by Bank, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, all as though such
amount had not been paid.


(f) Each Borrower authorizes Bank, without notice to or demand on such Borrower,
and without affecting such Borrower's liability hereunder, from time to time to:
(i) alter, compromise, extend, accelerate or otherwise change the time for
payment of, or otherwise change the terms of, the liabilities and obligations of
any other Borrower to Bank on account of any liability; (ii) take and hold
security from any other Borrower for the payment of any liability, and exchange,
enforce, waive, subordinate or release any such security; (iii) apply such
security and direct the order or manner of sale thereof, including without
limitation, a non-judicial sale permitted by the terms of the controlling
security agreement or deed of trust, as Bank in its discretion may determine;
(iv) release or substitute anyone or more of the endorsers or any guarantors of
any liability, or any other party obligated thereon; and (e) apply payments
received by Bank from any other Borrower to indebtedness of such other Borrower
to Bank other than the Line of Credit.


(g) Each Borrower represents and warrants to Bank that it has established
adequate means of obtaining from all other Borrowers on a continuing basis
financial and other information pertaining to such Borrowers' financial
condition, and each Borrower agrees to keep adequately informed from such means
of any facts, events or circumstances which might in any way affect its risks
hereunder. Each Borrower further agrees that Bank shall have no obligation to
disclose to it any information or material about any other Borrower that is
acquired by Bank in any manner.
 

 

--------------------------------------------------------------------------------


 
(h) Each Borrower waives any right to require Bank to: (i) proceed against any
other Borrower or any other person; (ii) marshal assets or proceed against or
exhaust any security held from any of the Borrowers or any other person; (iii)
take any action or pursue any other remedy in Bank's power; or (iv) make any
presentment or demand for performance, or give any notices of any kind,
including without limitation, any notice of nonperformance, protest, notice of
protest, notice of dishonor, notice of intention to accelerate or notice of
acceleration hereunder or in connection with any obligations or evidences of
indebtedness held by Bank as security for or which constitute in whole or in
part the liabilities subject hereto, or in connection with the creation of new
or additional liabilities.


(i) Each Borrower waives any defense to its obligations hereunder based upon or
arising by reason of: (i) any disability or other defense of any of the
Borrowers or any other person; (ii) the cessation or limitation from any cause
whatsoever, other than payment in full, of the liabilities, of any of the
Borrowers or any other person; (iii) any lack of authority of any officer,
director, partner, agent or any other person acting or purporting to act on
behalf of any of the Borrowers which is a trust, corporation, partnership or
other type of entity, or any defect in the formation of any such Borrower; (iv)
the application by any of the Borrowers of the proceeds of any advance for
purposes other than the purposes represented by Borrowers to, or intended or
understood by, Bank or Borrower; (v) any act or omission by Bank which directly
or indirectly results in or aids the discharge of any of the Borrowers or any
portion of the liabilities by operation of law or otherwise, or which in any way
impairs or suspends any rights or remedies of Bank against any of the Borrowers;
(vi) any impairment of the value of any interest in any security for the
liabilities or any portion thereof, including without limitation, the failure to
obtain or maintain perfection or recordation of any interest in any such
security, the release of any such security without substitution, and/or the
failure to preserve the value of, or to comply with applicable law in disposing
of, any such security; or (vii) any modification of the liabilities, in any form
whatsoever, including any modification made after revocation hereof to any
liability incurred prior to such revocation, and including without limitation
the renewal, extension, acceleration or other change in time for payment of, or
other change in the terms of, the liabilities or any portion thereof, including
increase or decrease of the rate of interest thereon. Until all liabilities
shall have been paid in full, no Borrower shall have any right of subrogation,
and each Borrower waives any right to enforce any remedy which Bank now has or
may hereafter have against any of the Borrowers or any other person, and waives
any benefit of, or any right to participate in, any security now or hereafter
held by Bank. Each Borrower further waives all rights and defenses such Borrower
may have arising out of (A) any election of remedies by Bank, even though that
election of remedies, such as a non--judicial foreclosure with respect to any
security for any portion of the liabilities, destroys its rights of subrogation
or its rights to proceed against any other Borrower for reimbursement, or (B)
any loss of rights Borrower may suffer by reason of any rights, powers or
remedies of any of other Borrower in connection with any anti-deficiency laws or
any other laws limiting, qualifying or discharging any Borrower's indebtedness,
whether by operation of law or otherwise, including any rights Borrower may have
to a fair market value hearing to determine the size of a deficiency following
any trustee’s foreclosure sale or other disposition of any real property
security for any portion of the liabilities.


(j) Each Borrower further waives (i) each and every right to which it may be
entitled by virtue of any suretyship law, and (ii) without limiting any of the
waivers set forth herein, any other fact or event that, in the absence of this
provision, would or might constitute or afford a legal or equitable discharge or
release of or defense to such Borrower.
 
(k) If any of the waivers herein is determined to be contrary to any applicable
law or public policy, such waiver shall be effective only to the extent
permitted by law.


(l) It is the position of the Borrowers that each Borrower benefits from the
loans that have been made available by Bank under this Agreement and from each
extension of credit thereunder, regardless of whether such credit is disbursed
to a joint account of Borrowers or to or for the account of any Borrower.



--------------------------------------------------------------------------------


 
SECTION 7.12. ARBITRATION.


(a) Arbitration. The parties hereto agree, upon demand by any party, to submit
to binding arbitration all claims, disputes and controversies between or among
them (and their respective employees, officers, directors, attorneys, and other
agents), whether in tort, contract or otherwise in any way arising out of or
relating to (i) any credit subject hereto, or any of the Loan Documents, and
their negotiation, execution, collateralization, administration, repayment,
modification, extension, substitution, formation, inducement, enforcement,
default or termination; or (ii) requests for additional credit.


(b) Governing Rules. Any arbitration proceeding will (i) proceed in a location
in Missouri selected by the American Arbitration Association (“AAA”); (ii) be
governed by the Federal Arbitration Act (Title 9 of the United States Code),
notwithstanding any conflicting choice of law provision in any of the documents
between the parties; and (iii) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA’s commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000.00 exclusive of claimed interest, arbitration fees and
costs in which case the arbitration shall be conducted in accordance with the
AAA’s optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to herein, as applicable, as the “Rules”). If
there is any inconsistency between the terms hereof and the Rules, the terms and
procedures set forth herein shall control. Any party who fails or refuses to
submit to arbitration following a demand by any other party shall bear all costs
and expenses incurred by such other party in compelling arbitration of any
dispute. Nothing contained herein shall be deemed to be a waiver by any party
that is a bank of the protections afforded to it under 12 U.S.C. §91 or any
similar applicable state law.


(c) No Waiver of Provisional Remedies, Self-Help and Foreclosure. The
arbitration requirement does not limit the right of any party to (i) foreclose
against real or personal property collateral; (ii) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (iii) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding. This exclusion does not constitute a
waiver of the right or obligation of any party to submit any dispute to
arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in sections (i), (ii) and (iii) of this paragraph.


(d) Arbitrator Qualifications and Powers. Any arbitration proceeding in which
the amount in controversy is $5,000,000.00 or less will be decided by a single
arbitrator selected according to the Rules, and who shall not render an award of
greater than $5,000,000.00. Any dispute in which the amount in controversy
exceeds $5,000,000.00 shall be decided by majority vote of a panel of three
arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations. The arbitrator will be a neutral
attorney licensed in the State of Missouri or a neutral retired judge of the
state or federal judiciary of Missouri , in either case with a minimum of ten
years experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated. The arbitrator will determine whether or not an issue
is arbitratable and will give effect to the statutes of limitation in
determining any claim. In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator's discretion) any
pre-hearing motions which are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication. The arbitrator shall resolve all
disputes in accordance with the substantive law of Missouri and may grant any
remedy or relief that a court of such state could order or grant within the
scope hereof and such ancillary relief as is necessary to make effective any
award. The arbitrator shall also have the power to award recovery of all costs
and fees, to impose sanctions and to take such other action as the arbitrator
deems necessary to the same extent a judge could pursuant to the Federal Rules
of Civil Procedure, the Missouri Rules of Civil Procedure or other applicable
law. Judgment upon the award rendered by the arbitrator may be entered in any
court having jurisdiction. The institution and maintenance of an action for
judicial relief or pursuit of a provisional or ancillary remedy shall not
constitute a waiver of the right of any party, including the plaintiff, to
submit the controversy or claim to arbitration if any other party contests such
action for judicial relief.


(e) Discovery. In any arbitration proceeding, discovery will be permitted in
accordance with the Rules. All discovery shall be expressly limited to matters
directly relevant to the dispute being arbitrated and must be completed no later
than 20 days before the hearing date. Any requests for an extension of the
discovery periods, or any discovery disputes, will be subject to final
determination by the arbitrator upon a showing that the request for discovery is
essential for the party's presentation and that no alternative means for
obtaining information is available.



--------------------------------------------------------------------------------


 
(f) Class Proceedings and Consolidations. No party hereto shall be entitled to
join or consolidate disputes by or against others in any arbitration, except
parties who have executed any Loan Document, or to include in any arbitration
any dispute as a representative or member of a class, or to act in any
arbitration in the interest of the general public or in a private attorney
general capacity.


(g) Payment Of Arbitration Costs And Fees. The arbitrator shall award all costs
and expenses of the arbitration proceeding.


(h) Miscellaneous. To the maximum extent practicable, the AAA, the arbitrators
and the parties shall take all action required to conclude any arbitration
proceeding within 180 days of the filing of the dispute with the AAA. No
arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation. If more than one agreement for arbitration by or between the parties
potentially applies to a dispute, the arbitration provision most directly
related to the Loan Documents or the subject matter of the dispute shall
control. This arbitration provision shall survive termination, amendment or
expiration of any of the Loan Documents or any relationship between the parties.


ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM
ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT
ARE NOT ENFORCEABLE, REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS BASED THAT
IS IN ANY WAY RELATED TO THE CREDIT AGREEMENT. TO PROTECT YOU (BORROWER(S)) AND
US (CREDITOR) FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH
COVERING SUCH MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND
EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN
WRITING TO MODIFY IT.
 
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first written above.
 


 
LEONARD’S METAL, INC.
 
By: /s/ Lawrence E. Dickinson 
Title: Vice President, Chief Financial Officer
  and Secretary
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
By: /s/ Beth A. Tiffin
Title: Vice President
LMI FINISHING, INC.
 
By: /s/ Lawrence E. Dickinson 
Title: Vice President, Chief Financial Officer 
        and Secretary
 
 
TEMPCO ENGINEERING, INC.
 
By: /s/ Lawrence E. Dickinson 
Title: Vice President, Chief Financial Officer 
       and Secretary
 
 
VERSAFORM CORP.
 
By: /s/ Lawrence E. Dickinson 
Title: Vice President, Chief Financial Officer 
       and Secretary
 
 
 
PRECISE MACHINE PARTNERS, LLP
 
By: PRECISE MACHINE COMPANY
     
By: /s/ Lawrence E. Dickinson
       Lawrence E. Dickinson, Secretary
 
BEING THE MANAGING PARTNER OF
PRECISE MACHINE PARTNERS, LLP
 
 
 
LMI-TCA, INC.
 
By: /s/ Lawrence E. Dickinson 
Title: Vice President, Chief Financial Officer 
       and Secretary
 
